Title: To John Adams from Samuel Allyne Otis, 28 March 1791
From: Otis, Samuel Allyne
To: Adams, John



Sir
Phila: March 28th 1791

I do myself the honor to enclose you a letter from Mr Lee, with his acct. for your approbation; it being agreeable to law—
The Report of the Secretary of the Treasury enclosed, in my opinion, should be brot. at large, on the journals of Senate; but I should be more satisfied with your approbation.
Mrs Otis and myself shall be happy to have you and the family to dine with us, on Saturday, but if engaged on that day, Will you be so good as to name a day to / your most humble Sert

Sam. A. Otis all be obliged for closed papers  inspected—
